DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts as cited do not teach or suggest, either solely or in combination, the claimed limitations.
Sevenich et al. (US Patent Application Publication) discloses compiler optimizations and identifying different properties of an object referenced by program code and merging the different properties into a specialized data structure to improve memory bandwidth.
Slesarenko et al. (US Patent Application Publication 2016/0139894A1) discloses constructing a graph data structure as an intermediate representation of source code for a compiler configured for compiling the source code into executable machine code running on a processor of a computer system, wherein program operations of the source code are represented in an object-oriented programming language by objects of classes that form a hierarchy growing from a base node class of the graph data structure.
However, the combination of Sevenich and Slesarenko, as well as any other prior art previously cited on the record, does not specifically disclose generating, by a graph optimized intermediate representation generator, a block of graph-specific intermediate representation instructions to replace the target expression, wherein the block of graph-specific intermediate representation instructions implements the graph-specific compiler optimization and compiling, by a second intermediate representation generator, the source code instructions to generate intermediate representation instructions, wherein the intermediate representation instructions contain the block of graph-specific intermediate representation instructions, which was generated by the graph optimized intermediate representation generator, that implements the target expression, as recited in the independent claims, in combination with the other elements recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Venkataramani discloses generating code from a source program where the generated code may be compiled and executed on a Graphics Processing Unit (GPU).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        




/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192